DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 2019/0004186) hereinafter known as Kotake, and further in view of Shoji et al. (US 2014/0239196) hereinafter known as Shoji.
With regards to claim 1 and 19, Kotake discloses a radiation image detection panel/plate (Abstract; Figure) comprising a substrate in which a plurality of planar light receiving elements are arranged ([0088][0090]; 13,14), a scintillator 12 containing a plurality of columnar crystals [0019] arranged on the substrate 14, and a protective layer ([0062]; auxiliary substrate for warpage control, stress dispersion, and moisture proofing.), wherein
the auxiliary substrate includes a first resin layer ([0066]; reflection layer 11;  “…the reflection layer may be formed of light scattering particles and a binder resin.”) arranged so as to cover the scintillator 12 and a second resin layer ([0058]; support 10. [0059] teaches that the material of the support may be a polyester resin film or carbon fiber-reinforced resin sheet .) arranged on the first resin layer 11,
the first resin layer contains a resin to which particles of a metal compound is added [0068][0070].
Kotake does not specifically disclose;
 a protective layer that includes a first and second resin layer; 
a substrate in which a plurality of pixels each including a photoelectric conversion element are arranged
a light reflectance r1 [%] of the first resin layer satisfies 47% < r1 < 75%, and
a light reflectance r2 [%] of the second resin layer and a light absorptance a2 [%] of the second resin layer satisfy r2 < a2.
In the same field of endeavor, Shoji discloses scintillator panels used in the formation of radiographic images of subjects [0003]. Shoji discloses that the scintillator panel may be coupled to a light-receiving element which has a plurality of two-dimensionally arranged light-receiving pixels and is configured to convert light produced in the scintillator panel into electricity [0386]. Further, Shoji teaches that for obtaining sharpness in radiographic images, the reflectance of the reflective layer is preferably 5% to 98% ([0110]; The range overlaps the claim recitation of 47% < r1 < 75%). Further, the reference teaches the use of protective layers wherein the layers may be a plurality of films or the like including different materials. The protective layer/s are utilized to physically and chemically protect the phosphor layer and prevent deliquescence of the scintillator [0233]. Shoji teaches that the reflectance, the absorptance and the transmittance of the substrates with respect to the light (produced in the scintillator layer) may be adjusted freely to improve radiographic images sharpness and increasing reflectance enhances the sensitivity of the radiographic image detector [0312]. The reference teaches that by increasing the absorptance of the deposition substrate, improved sharpness is provided to radiographic images. Shoji teaches of a metallic light-shielding layer that prevent the entry of external light and further prevents the leakage of the light produced in the scintillator layer to the outside of the scintillator panel [0312]. Finally, Shoji teaches that the reflectance of the deposition substrates can be adjusted [0303] and light-absorbing properties can be imparted to the support [0307].
In view of Shoji, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to exchange/modify the light-receiving elements of Kotake’s detection panel with light-receiving pixels (photoconversion element) configured to convert scintillator light into electricity for readout and producing radiographic images. Pixels are commonly utilized in this field of endeavor.
In view of Shoji, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the light reflectance of Kotake’s first resin layer to gain a reflectance of 47% < r1 < 75% for the purpose of enhancing the sharpness of the radiographic images produced by the imaging panel.
In view of Shoji, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify/adjust the light reflectance and absorptance percentages of Kotake’s second resin layer to gain a light reflectance r2 [%] of the second resin layer and a light absorptance a2 [%] of the second resin layer that would satisfy r2 < a2. The motivation is to allow and reflect light from the scintillator to the pixels, therefore preventing light leakage, and absorb unwanted light from external sources. This will enhance the sharpness of the radiographic images.
Finally, in view of Shoji, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the panel of Kotake’s with protective layer/s that to physically and chemically protect the phosphor layer and prevent deliquescence of the scintillator. The motivation is to prevent or minimize the degradation of the scintillator due to such insults such as moisture. Moisture not only degrades the scintillator but also degrades the sharpness of the radiographic images.

With regards to claim 2, Kotake, in view of Shoji, doesn’t specifically disclose the panel according to claim 1, wherein the light reflectance r1 and the light reflectance r2 satisfy r1 > r2. However, Shoji teaches that the reflectance of the reflective layer is preferably 5% to 98% to produce sharpness in radiographic images [0110] and the reflectance of the deposition substrates can be adjusted freely to also enhance sensitivity [0312]. It would have been obvious to one of ordinary skill within the art to modify the light reflectance r1 and the light reflectance r2 satisfy r1 > r2. The motivation is to have the first reflective/resin layer r1 (adjacent to the scintillator) have a higher reflectance than r2 which would allow enhanced radiation sensitivity of the panel and enhance radiographic image quality.

With regards to claim 3, Kotake, in view of Shoji, doesn’t specifically disclose the panel according to claim 1, wherein a refractive index n1 of the first resin layer and a refractive index n2 of the second resin layer satisfy n1 > n2. However, Shoji teaches that the binder resins contained in the refractive layer preferably contain at least two binder resins and the film properties of the refractive layer may be controlled [0152]. It would have been obvious to one of ordinary skill within the art to modify refractive index of the first resin layer to be larger that the second resin layer for the purpose of increasing the sensitivity of the panel.

With regards to claim 4, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the metal compound contains a metal oxide (Kotake; [0065]).

With regards to claim 5, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the metal compound contains rutile-type titanium dioxide. (Kotake; [0067])

With regards to claim 6, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the second resin layer contains a resin to which carbon black is added. (Kotake; [0078]; a polycarbonate)

With regards to claim 7, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein at least one of the first resin layer or the second resin layer contains a nonvolatile thermoplastic resin. (Shoji; [0133][0246])

With regards to claim 8, Kotake, in view of Shoji, disclose the panel according to claim 7, wherein the nonvolatile thermoplastic resin contains a hot melt resin. (Shoji; [0246])

With regards to claim 9, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein at least one of the first resin layer or the second resin layer contains a resin having pressure-sensitive adhesiveness obtained by an intermolecular force. (Kotake; [0389])

With regards to claim 10, Kotake, in view of Shoji, disclose the panel according to claim 9, wherein the resin having pressure- sensitive adhesiveness obtained by an intermolecular force includes an acrylic resin. (Shoji; [0389])

With regards to claim 11, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the first resin layer and the second resin layer contain resins that have the same chemical composition (Shoji; [0152][0153])

With regards to claim 12, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the light absorptance a2 [%] satisfies 20% < a2 < 72%. (The rejection follows the same line of reasoning presented for claim 1.)

With regards to claim 13, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the light absorptance a2 [%] satisfies 50% < a2 < 72%. (The rejection follows the same line of reasoning presented for claim 1.)

With regards to claim 14, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein an average particle size of the particles is not less than 200 nm and not more than 500 nm. (Kotake; [0068]; 0.2 to 3.0 µm corresponds to 200 to 3000 nm, which overlaps the claim recitation.)

With regards to claim 15, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the scintillator contains cesium iodide. (Kotake; [0054[0055])

With regards to claim 16, Kotake, in view of Shoji, disclose the panel according to claim 1, wherein the protective layer further includes a base substrate  (Kotake; auxillary substrate (Figure) in view of the Shoji’s protective layer disclosed in claim 1) arranged above the second resin layer (Kotake; support 10 in view of Shoji and the rejection of claim 1) and a metal layer arranged between the second resin layer and the base (Kotake; [0059][0065]).

With regards to claim 17, Kotake, in view of Shoji, disclose a radiation imaging apparatus comprising:

the radiation imaging panel according to claim 1 (see the rejection of claim 1); and
a controller configured to control the radiation imaging panel (Shoji; [0404]; control section 52).

With regards to claim 18, Kotake, in view of Shoji, disclose a radiation imaging system comprising:
the radiation imaging apparatus according to claim 17 (see the rejection of claim 17); and
a signal processing apparatus configured to process a signal output from the radiation imaging apparatus. panel (Shoji; [0404][0405])

With regards to claim 19, see the rejection of claim 1.

With regards to claim 20, Kotake, in view of Shoji, disclose the plate according to claim 19, wherein the substrate is a transparent substrate configured to transmit light emitted by the scintillator. (Kotake; Figure optical coupling layer 13)


Claim(s) 59-61 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kotake et al. (US 2019/0004186) hereinafter known as Kotake.
With regards to claim 59, Kotake discloses a method of manufacturing a radiation imaging panel, comprising:
preparing a substrate which is a substrate formed by arranging a plurality of pixels each including a photoelectric conversion element on a principal surface [0062], and in which a scintillator containing a plurality of columnar crystals is arranged on the principal surface [0053][0062];
forming, so as to cover the scintillator, a first resin to which particles of a metal compound have been added [0065][0066]; and
forming a second resin on the first resin [0059][0064],
wherein the particles of the metal compound are not added to the second resin [0059][0062].

With regards to claim 60, Kotake discloses the method according to claim 59, wherein the first resin is formed by a coating method [0114], and

the second resin is formed by adhering a sheet containing the second resin onto the first resin [0065].

With regards to claim 61, Kotake discloses the method according to claim 59, wherein the first resin is formed by adhering a sheet containing the first resin onto the scintillator [0007][0009][0062], and
the second resin is formed by adhering a sheet containing the second resin onto the first resin [0065].

Allowable Subject Matter
Claims 21-58 and 62-63 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 21 and 41, the prior art fails to disclose or reasonably suggest, a radiation imaging panel and scintillator plate comprising a protective layer includes a first resin layer arranged so as to cover the scintillator and a second resin layer arranged on the first resin layer,
each of the first resin layer and the second resin layer contains particles of a metal compound,
an average particle diameter d1 of the particles contained in the first resin layer is a particle diameter which causes Rayleigh scatting of light of a peak wavelength emitted from the scintillator, and
an average particle diameter d2 of the particles contained in the second resin layer is a particle diameter which causes Mie scatting of the light of the peak wavelength emitted from the scintillator.
With regards to claim 44 and 62, the prior art fails to disclose or reasonably suggest, a radiation imaging panel comprising a substrate formed by arranging a plurality of pixels each including a photoelectric conversion element on a principal surface, a scintillator containing a plurality of columnar crystals arranged on the principal surface, and a protective layer including a resin layer arranged so as to cover the scintillator, wherein
a region between the principal surface and an upper surface of the resin layer includes a first region, which is a region between adjacent columnar crystals of the plurality of columnar crystals, and a second region, which is a region where the resin layer is to be arranged and is between the upper surface and the plurality of columnar crystals and the first region,
particles of a metal compound are arranged in the first region, and
the particles of the metal compound are arranged in the second region at a concentration lower than that of the first region or the particles of the metal compound are not arranged in the second region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishida et al. (US 2013/0161522)
Inouc et al. (US 2006/0033032)
Ogawa et al. (US 2007/0257198)
Shoji et al. (US 2016/0216983)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884